Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 05/12/2021.
Claims 1-31 were cancelled in a preliminary amendment.  Claims 32-51 were added in a preliminary amendment.
Claims 32-51 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim 32 recites generating migraine prediction model and generating an environmentally-responsive therapy prediction.  Specifically, the claim recites "receive, via a first electronic message from a client device of a user, a first migraine event profile (MEP) comprising a first time corresponding to onset of a first migraine event of the user and a first location corresponding to a location of the user; generate and transmit to a weather server a weather retrieval message (WRM) comprising the first time data and the first location; generate, in response to receiving from the weather server a weather message comprising a first atmospheric pressure corresponding to the first time and the first location, a first weather-enriched MEP comprising the first MEP and the first atmospheric pressure; apply a medication recommendation model (MRM) to the first weather- enriched MEP to determine a recommended medication as a function of at least the first weather-enriched MEP and at least one historical outcome-enriched MEP, wherein each historical outcome-enriched MEP comprises a weather- enriched MEP 
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a computer program product executed on a processor with an internet-connected devices such as a user client device, weather server, mobile device, and environment sensor, merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.


The most remarkable prior art of record is as follows:
George et al.:  U.S. Patent Application Publication U.S. 2020/0121544 A1
Pastuhov et al.:  U.S. Patent Application Publication U.S. 2018/0344238 A1
Tran:  U.S. Patent Application Publication U.S. 2013/0095459 A1
Demestichas:  U.S. Patent Application Publication U.S. 2018/0096107 A1
Schmidt et al.:  U.S. Patent Application Publication U.S. 2011/0184250 A1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686